Case 21-11576-BFK         Doc 4    Filed 09/15/21 Entered 09/15/21 11:52:53          Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

In re:                                        )
                                              )
S.P. TRUCKING LLC,                            )       Case No. 21-11576-BFK
                                              )       Chapter 11
                                              )
                               Debtor.        )

              ORDER FOR DEBTOR TO APPEAR AND SHOW CAUSE WHY
                CASE SHOULD NOT BE DISMISSED WITH PREJUDICE

         On September 14, 2021, the Debtor filed a Voluntary Petition under Chapter 11 with this

Court. Docket No. 1. The Voluntary Petition indicates that the Debtor is a corporate debtor

however, the Voluntary Petition was not signed or filed by an attorney permitted to appear under

LBR 2090-1. Pursuant to Local Bankruptcy Rule 9010-1, corporations and limited liability

companies are required to have representation by counsel before this Court. The Court notes this

is the Debtor’s fourth bankruptcy case since 2018, all filed under Chapter 11 and without

representation by counsel. It is, therefore

         ORDERED:

         1.     The Court will hold a hearing on Tuesday, October 5, 2021 at 11:00 a.m. for the

Debtor to show cause, if any, why this case should not be dismissed with prejudice for lack of

counsel for a corporate entity. The Debtor’s representative must be present at this hearing.

         2.     The hearing will be held remotely via the Court’s Zoom for Government

(ZoomGov) program. Parties must e-mail a completed registration request form (available at

https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=871) to EDVABK-ZOOM-

Judge_Kenney@vaeb.uscourts.gov in accordance with Judge Kenney’s procedures for appearing

by ZoomGov. This program requires pre-registration that should be completed two (2) business
                                                  1
Case 21-11576-BFK          Doc 4     Filed 09/15/21 Entered 09/15/21 11:52:53         Desc Main
                                     Document      Page 2 of 2



days prior to the hearing date.

        3.      The Clerk will mail copies of this Order, or will provide counsel with cm-ecf

notice of its entry, to the parties below.

Date: Sep 15 2021
      ____________________                    /s/ Brian F Kenney
                                             _________________________________
                                             Brian F. Kenney
                                             United States Bankruptcy Judge

                                             Entered On Docket: September 15, 2021
Copies to:

S.P. Trucking LLC
7140 Taylor Road
Falls Church, VA 22043
Chapter 11 Debtor

Samuel Palomino
7140 Taylor Road
Falls Church, VA 22043
Debtor Representative

United States Trustee’s Office
1725 Duke Street, Suite 650
Alexandria, VA 22314




                                                 2
